Case 1:19-cv-00325-DDD-NRN Document 51 Filed 05/11/20 USDC Colorado Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 19-cv-00325-DDD-NRN

        KRISTOPHER HANCOCK,

                Plaintiffs,
        v.

        FAGERSTEDT, Sgt., CASTADIO, Sgt., FLATHERS, Officer, LIN-
        COLN, Officer, ALBURY, Nurse, LAURA, Nurse, LORNA, Nurse,
        CORRECTIONAL HEALTHCARE SERVICES, JOHN DOES 1-8,
        SNOW, and DOE, HSA,

                Defendants.


                    ORDER ADOPTING MAGISTRATE JUDGE’S
                            RECOMMENDATION


             Before the Court is the recommendation (Doc. 45) of United States
        Magistrate N. Reid Neureiter that the Court dismiss this case without
        prejudice due to Plaintiff Kristopher Hancock’s failure to prosecute, fail-
        ure to appear, failure to update his address with the Clerk of Court, and
        failure to comply with court orders. The recommendation states that ob-
        jections to the recommendation must be filed within fourteen days after
        its service on the parties. (Doc. 45 at 4 (citing 28 U.S.C. § 36(b)(1); Fed.
        R. Civ. P. 72(b).) Because the recommendation wasn’t initially served on
        the Plaintiff at the address he most recently provided to the Court, the
        Court ordered it be sent to that address on April 22, 2020. (Doc. 48.) The
        Court notified “Plaintiff [that he] must file his response to the Order to
        Show Cause and the Recommendation, if any, no later than May 7,
        2020.” (Id.) Plaintiff has filed no response or objection.




                                            -1-
Case 1:19-cv-00325-DDD-NRN Document 51 Filed 05/11/20 USDC Colorado Page 2 of 2




           In the absence of a timely objection, the Court may review a magis-
        trate judge’s recommendation under any standard it deems appropriate.
        Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas
        v. Arn, 474 U.S. 140, 150, 154 (1985)). In this matter, the Court has re-
        viewed the recommendation to satisfy itself that there is “no clear error
        on the face of the record.” Fed. R. Civ. P. 72(b) Advisory Committee
        Notes. Based on that review, the Court has concluded that the recom-
        mendation is a correct application of the facts and the law.

           Accordingly, it is ORDERED that the Report and Recommendation
        (Doc. 45) is ACCEPTED and ADOPTED; and the case is hereby DIS-
        MISSED WITHOUT PREJUDICE based on Plaintiffs’ failure to pros-
        ecute and failure to comply with Court orders.

        DATED: May 8, 2020                  BY THE COURT:




                                            Hon. Daniel D. Domenico




                                          -2-
